PER CURIAM.
We find, as the State properly concedes, that the trial court erred by sentencing the defendant, Guillermo Sanchez, to a three-year minimum mandatory term for the use of a firearm to run consecutively to the minimum mandatory terms imposed pursuant to the habitual violent offender statute. Accordingly, we reverse and remand for resen-tencing consistent with Jackson v. State, 659 So.2d 1060 (Fla.1995).
The defendant’s remaining points lack merit.
Affirmed, in part; reversed, in part, and remanded for resentencing.